Name: 89/91/EEC: Commission Decision of 16 January 1989 authorizing the Kingdom of Spain to apply additional health guarantees for the prevention of enzootic bovine leucosis in the case of bovine animals imported for breeding or production
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  tariff policy;  health
 Date Published: 1989-02-03

 Avis juridique important|31989D009189/91/EEC: Commission Decision of 16 January 1989 authorizing the Kingdom of Spain to apply additional health guarantees for the prevention of enzootic bovine leucosis in the case of bovine animals imported for breeding or production Official Journal L 032 , 03/02/1989 P. 0037 - 0037*****COMMISSION DECISION of 16 January 1989 authorizing the Kingdom of Spain to apply additional health guarantees for the prevention of enzootic bovine leucosis in the case of bovine animals imported for breeding or production (89/91/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 88/406/EEC (2), and in particular Article 8a (2) thereof; Whereas, in accordance with Article 8a (2) of Directive 64/432/EEC, Member States may be authorized to apply certain additional guarantees for intra-Community trade for enzootic bovine leucosis to imported bovine animals intended for breeding or production if a plan for the eradication of this desease is being implemented pursuant to Council Decision 87/58/EEC of 22 December 1987 introducing a supplementary Community measure for the eradication of brucellosis, tuberculosis, and leucosis in cattle (3); Whereas Commission Decision 87/268/EEC (4) approved the plan for the eradication of enzootic bovine leucosis in Spain, Whereas, by letter dated 8 July 1988, the Kingdom of Spain requested authorization to apply certain health guarantees to imported bovines intended for combining with bovine herds not suspected of having leucosis, Whereas the conditions applicable to imported bovines are similar to those conditions which are applied to national movements within the framework of the plan for the eradication of enzootic bovine leucosis; Whereas, considering the situation in Spain, the Spanish authorities may be authorized to require certain guarantees; these guarantees consist of an absence of disease in the originating herd as well as additional tests as mentioned in Article 8a (1) of Directive 64/432/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Spain is authorized to apply the requirements as defined in Article 8a (1) of Directive 64/432/EEC from 1 January 1989. Article 2 The requirements referred to in Article 1 shall consist of the completion of point V (e) of the health certificate as laid down in Annex F, Model I of Directive 64/432/EEC. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 194, 22. 7. 1988, p. 1. (3) OJ No L 24, 27. 1. 1987, p. 51. (4) OJ No L 132, 21. 5. 1987, p. 23.